              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:19-cv-00525-MR

JEFFREY TYRON COLLINGTON,       )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
NORTH CAROLINA DEPARTMENT       )
OF PUBLIC SAFETY, et al.,       )                       ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on initial review of the Complaint

[Doc. 1]. Plaintiff is proceeding in forma pauperis. [Doc. 6].

I.    BACKGROUND

      Pro se incarcerated Plaintiff filed this civil rights action pursuant to 42

U.S.C. § 1983, complaining about incidents that allegedly occurred at the

Lanesboro Correctional Institution. He names as Defendants: the North

Carolina Department of Public Safety (“NCDPS”); Bonna Bawden, a

combined records release coordinator for NCDPS in Raleigh; Tonyelle

Bennett, a release coordinator at Lanesboro C.I.; and Lieutenant Kevin

White and Captain Randy Mullis, officers in charge at Lanesboro C.I.

      In his Complaint, Plaintiff alleges that the North Carolina trial court

ordered him to be released on May 3, 2017 after his conviction was vacated


        Case 3:19-cv-00525-MR Document 7 Filed 06/23/20 Page 1 of 7
and he was granted a new trial.1 [Doc. 1 at 3]. Plaintiff alleges that he was

released from NCDPS custody and was transferred to Transylvania County

Detention Center where he was placed on $60,000 bond on the vacated

charges.

       Plaintiff alleges that the assistant district attorney refused to call him to

court on May 4, 2017 for a scheduled hearing on the vacated charges and

instructed Lieutenant Kris McCoy to return Plaintiff to prison. On May 8,

2017, Officers Bryon Barton and Duck Tucker transported Plaintiff back to

Lanesboro C.I. without an official judgment and commitment order. Plaintiff

alleges that this violated due process because he had been released from

NCDPS, his citizenship was restored, and he was granted a new trial as a

pretrial detainee. He further claims that, after the “abuse of legal process,”



1 Plaintiff claims that he included a copy of these records with his Complaint [Doc. 1 at 3]
but the Court did not receive them. The Court will, however, take judicial notice of the
relevant North Carolina judicial records. See Fed. R. Evid. 201. These records reveal
that Plaintiff challenged his convictions in Transylvania Superior Court Criminal Case
Nos. 12CRS52047 and 13CRS463 in a Motion for Appropriate Relief (“MAR”). The trial
court granted the MAR, vacated Plaintiff’s convictions, and ordered a new trial on April 3,
2017. The trial court ordered the Plaintiff to be released on bail on May 8, 2017. However,
the North Carolina Court of Appeals had granted a temporary stay on May 2, 2017, and
it further stayed enforcement of the MAR order on May 17, 2017. The North Carolina
Court of Appeals affirmed the MAR order on April 17, 2018. State v. Collington, 259
N.C.App. 127, S.E.2d 874 (N.C. App. 2018). The Supreme Court of North Carolina
granted discretionary review on December 5, 2018 and those proceedings are still
pending. State v. Collington, 371 N.C. 792, 820 S.E.2d 812 (2018). Plaintiff filed a motion
seeking release from prison and discharge from imprisonment in the Supreme Court of
North Carolina that was denied on December 11, 2019. State v. Collington, 373 N.C.
583, 835 S.E.2d 459 (2019).
                                             2

          Case 3:19-cv-00525-MR Document 7 Filed 06/23/20 Page 2 of 7
another court issued an order to stay the proceedings in the criminal case.

[Doc. 1 at 4].

      Plaintiff seeks release on bail, an order requiring the North Carolina

court to grant him bond, and an award of $5.4 million in damages.

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “(i) frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see 28 U.S.C. §

1915A (requiring frivolity review for prisoners’ civil actions seeking redress

from governmental entities, officers, or employees).

      In its frivolity review, a court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).   However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set




                                         3

          Case 3:19-cv-00525-MR Document 7 Filed 06/23/20 Page 3 of 7
forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       A.      NCDPS

       Plaintiff has named NCDPS as a Defendant in this action.           The

Eleventh Amendment bars suits directly against a state or its agencies,

unless the state has waived its immunity or Congress has exercised its

power under § 5 of the Fourteenth Amendment to override that immunity.

Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989). Congress has

not imposed § 1983 liability upon states, and the state of North Carolina has

done nothing to waive its immunity. Bright v. McClure, 865 F.2d 623, 626

(4th Cir. 1989) (citing McConnell v. Adams, 829 F.2d 1319, 1328 (4th Cir.

1987)). Therefore, the claims against NDCPS are barred, and they will be

dismissed with prejudice.




                                        4

            Case 3:19-cv-00525-MR Document 7 Filed 06/23/20 Page 4 of 7
       B.      Remaining Defendants

       Plaintiff’s claims against Defendants Bawden, Bennett, White and

Mullis are too vague and conclusory to proceed. Plaintiff does not make any

factual allegations whatsoever with regards to these individuals, nor does he

explain how they violated his rights. See generally Fed. R. Civ. P. 8(a)(2) (a

short and plain statement of the claim is required).

       Moreover, it appears that Plaintiff is asking the Court to intercede into

pending state court proceedings. In Younger v. Harris, 401 U.S. 37 (1971),

the United States Supreme Court held that abstention is proper in federal

court when (1) there is an ongoing state court proceeding; (2) the proceeding

implicates important state interests; and (3) the plaintiff has an adequate

opportunity to present the federal claims in the state proceeding. Emp’rs

Res. Mgmt. Co. v. Shannon, 65 F.3d 1126, 1134 (4th Cir. 1995). Plaintiff is

asking the Court for relief that would contradict a stay order that was granted

by the North Carolina courts pending his MAR appeal.2 Therefore, even if


2 To the extent that Plaintiff may be asking the Court to review the North Carolina Court
of Appeals’ stay order, it appears that the Court lacks jurisdiction to do so pursuant to the
Rooker-Feldman doctrine, which prohibits “a party losing in state court … from seeking
what in substance would be an appellate review of the state judgment in a United States
district court, based on the losing party’s claim that the state judgment itself violates the
loser’s federal rights.” Johnson v. DeGrandy, 512 U.S. 997, 1005-06 (1994); see generally
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals
v. Feldman, 460 U.S. 462 (1983); see, e.g., Hurt v. Kuehnert, No. 5:19-cv-97-FDW, 2020
WL 1848060, at *6 (W.D.N.C. April 13, 2020) (dismissing prisoner’s § 1983 claim for
discovery and a new hearing in his state court MAR proceedings because, inter alia, it
                                             5

            Case 3:19-cv-00525-MR Document 7 Filed 06/23/20 Page 5 of 7
the Plaintiff had stated a sufficient claim against any of the Defendants, it

appears that Younger abstention may well apply.

IV.   CONCLUSION

      In sum, Plaintiff has failed to state a claim against any Defendant. The

Court will dismiss Defendant NCDPS with prejudice. The Court will allow

Plaintiff thirty (30) days to amend his Complaint, if he so chooses, to show

that Younger does not apply and to otherwise properly state a claim upon

which relief can be granted.       Should Plaintiff fail to timely amend his

Complaint, this action will be dismissed without prejudice and without further

notice to Plaintiff.

      IT IS, THEREFORE, ORDERED that Plaintiff shall have thirty (30)

days in which to amend his Complaint in accordance with the terms of this

Order. If Plaintiff fails to amend the Complaint in accordance with this Order

and within the time limit set by the Court, this action will be dismissed without

prejudice and without further notice to Plaintiff.

      IT IS FURTHER ORDERED that Plaintiff’s claims against Defendant

NCDPS are DISMISSED WITH PREJUDICE.




was barred by Rooker-Feldman).
                                        6

         Case 3:19-cv-00525-MR Document 7 Filed 06/23/20 Page 6 of 7
IT IS SO ORDERED.
                      Signed: June 22, 2020




                                  7

  Case 3:19-cv-00525-MR Document 7 Filed 06/23/20 Page 7 of 7
